As filed with the Securities and Exchange Commission on May 13, 2011 File No. xxx-xxxxxx UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Registration Statement on Form F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FLINT INT’L SERVICES, INC. (Exact name of registrant as specified in its charter) The British Virgin Islands Applied For (State or jurisdiction of incorporation or organization) (Primary Industrial Classification Code No.) I.R.S. Employer Identification No. 5est, Unit 15, Vaughn, ON, L4L 3A2, Canada(877) 439-3001 (Address, including the ZIP code & telephone number, including area code of Registrant's principal executive office) 5est, Unit 15, Vaughn, ON, L4L 3A2, Canada(877) 439-3001 (Address of principal place of business or intended principal place of business) 5est, Unit 15, Vaughn, ON, L4L 3A2, Canada(877) 439-3001 (Name, address, including zip code, and telephone number, including area code of agent for service) Copies to: Jose Santos The McCall Law Firm, PC Forbes Hare 3201 Maple Ave. P.O.Box 4649 Suite 400 Road Town, Tortola Dallas, TX 75201 British Virgin Islands (972) el (284) 494 1890 (817) ax Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. We have not made any arrangements to place the funds in an escrow, trust, or similar account. Please see the Plan of Distribution section of the F-1 for more information. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or asmaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if asmallerreporting company) If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. |_| No dealer, salesman or any other person has been authorized to give any quotation or to make any representations in connection with the offering described herein, other than those contained in this Prospectus.If given or made, such other information or representation'; must not he relied upon as having been authorized by the Company or by any Underwriter.This Prospectus does not constitute an offer to sell, or a solicitation of an otter to buy any securities offered hereby in any jurisdiction to any person to whom it is unlawful to make such an offer or solicitation in such jurisdiction. TABLE OF CONTENTS Prospectus Summary 2 Corporate Information 2 Summary Financial Data 3 Risk Factors 4 Forward Looking Statements 7 Dilution 7 Plan of Distribution 8 Use of Proceeds 10 Description of Business 11 Description of Property 13 Legal Proceedings 13 Securities Being Offered 13 Taxation 14 Management’s Discussion and Plan of Operations 18 Director’s, Executive Officers and Significant Employees 19 Remuneration of Officers and Directors 20 Interest of Management and Others in Certain Transactions 20 Principal Shareholders 21 Significant Parties 21 Relationship with Issuer of Experts Named in Registration Statement 21 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 21 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 22 Legal Matters 22 Experts 22 Dividend Policy 22 Capitalization 23 Transfer Agent 23 Financial Statements F-1 Until the 90th day after the later of (1) the effective date of the registration statement or (2) the first date on which the securities are offered publicly), all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. CALCULATION OF REGISTRATION FEE Title of Each Class ofSecurities to be Registered Amount to be Registered Proposed Offering Price Per Share(1) Minimum/Maximum Proposed Aggregate Offering(1) Amount of Registration Fee Ordinary shares, $0.001 par value Minimum Maximum $ 70,000 $ 10 $ 64 Total maximum $ 64 The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the registration statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933. |X| (1) Estimated solely for the purpose of calculating the registration fee. Initial public offering prospectus Flint Int’l Services, Inc. Minimum of 70,000 shares of ordinary shares, and a Maximum of 500,000 shares of ordinary shares $1.00 per share We are making a best efforts offering to sell ordinary shares in the capital of our company. The ordinary shares will be sold by our officer and director, Russell Hiebert after the effective date of this registration statement. The offering price was determined arbitrarily and we will raise a minimum of $70,000 and a maximum of $500,000. The money we raise in this offering before the minimum amount, $70,000, is sold will be deposited in a separate non-interest bearing bank account where the funds will be held for the benefit of those subscribing for our shares, until the minimum amount is raised at which time we will deposit them in our bank account and retain the transfer agent who will then issue the shares. The offering will end on November 15, 2011 and if the minimum subscription is not raised by the end of the offering period, all funds will be refunded promptly to those who subscribed for our shares, without interest. There is no minimum purchase requirement for subscribers. After the offering, our officer and director, Russell Heibert will continue to own sufficient shares to control the company. The Offering: 70,000 shares 500,000 shares Minimum offering Maximum offering Per Share Amount Per Share Amount Public Offering Price Offering expenses are estimated to be $16,769 if the minimum number of shares are sold, which equates to $0.002 per share, and $33,769 if the maximum number of shares are sold, which equates to $0.004 per share. There is currently no market for our shares. We intend to work with a market maker who would then apply to have our securities quoted on the over-the-counter bulletin Board or on an exchange as soon as practicable after our offering. We will close our offering on November 15, 2011. However, it is possible that we do not get trading on the over-the-counter bulletin Board, and if we do get quoted on the bulletin board, we may not satisfy the listing requirements for an exchange, which are greater than that of the bulletin board. This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss. See “Risk Factors” beginning on Page 3. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. This Prospectus is dated PROSPECTUS SUMMARY OUR COMPANY Flint Int'l Services, Inc. was incorporated on December 29, 2010 under the laws of the Cayman Islands in order to purchase 100% of the outstanding interests of Flint Management, LLC, a Canadian corporation. In May 2011, we completed a merger/redomestication into our wholly owned subsidiary based in the British Virgin Islands, also named Flint Int'l Services, Inc., which was formed as a business company with limited liability (meaning the liability of shareholders is limited to the price paid for their shares). The British Virgin Islands corporation became the surviving entity along with its Memorandum and Articles. Flint Management, LLC (“Flint LLC”) is a wholly owned subsidiary of Flint Int’l Services, Inc. (“FLINT” or “the Company” or “we”) and was formed in January 2004 as an Ontario, Canada Corporation. Flint LLC, is an education corporation that tailor-makes courses designed to cover a specific topic or range of topics in a concise, easy to understand, computer-based format. In Note 6 to the Company’s consolidated financial statements, the Company discusses a substantial doubt that we can continue as a going concern.We expect that the proceeds of this offering will reduce that risk. THE OFFERING The Company’s officer and director will be selling the offering: Minimum Midpoint Maximum Ordinary shares offered Ordinary shares outstanding before this offering Total shares outstanding after this offering Officers, directors and their affiliates will not be able to purchase shares in this offering. 2 SUMMARY FINANCIAL DATA The following table sets forth certain of our summary financial information. This information should be read in conjunction with the financial statements and notes thereto appearing elsewhere in this prospectus. Balance Sheet AUDITED December 31, AUDITED 31, 2009 December 31, 2009 Working Capital $ $ Total Assets $ $ Total Liabilities $ $ Shareholder's Equity $ $ Statement of Operations AUDITED December 31, AUDITED December 31, 2009 Revenue $ $ Cost of Sales $ $ Operating Expenses $ $ Other Expense $
